                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

LISA BENSON COOPER,                          )
                                             )
       Plaintiff,                            )
v.                                           )       No. 17-00041-CV-W-BP
                                             )
KSHB-TV 41, et al.,                          )
                                             )
       Defendants.                           )

     NOTICE OF SERVICE OF PLAINTIFF'S SUPPLEMNTAL EXPERT WITNESS
                               REPORT

       Plaintiff notifies the Court that plaintiff served her Supplemental Expert Witness Report

for Monica R. Biernat, Ph.D., this 9th day of October, 2018 via e-mail to:


DENTONS US LLP                                       BAKER & HOSTETLER LLP
Mark P. Johnson, MBN 30740                           M. Scott McIntyre (pro hac vice)
Kate E. Hart, MBN 61601                              312 Walnut Street, Suite 3200
4520 Main Street, Suite 1100                         Cincinnati, OH 45202-4074
Kansas City, Missouri 64111-7700                     Ph.: (513) 929-3400
Ph. : (816) 460-2400                                 Fax: (513) 929-0303
Fax : (816) 531-7545                                 Email : smcintyre@bakerlaw.com
Email: mark.johnson@dentons.com
       kate.hart@dentons.com                         Rachel M. Smith (pro hac vice)
                                                     811 Main Street, Suite 1100
                                                     Houston, TX 77002
                                                     Ph.: (713) 646-1386
                                                     Fax: (713) 751-1717
                                                     Email: rsmith@bakerlaw.com
ATTORNEYS FOR DEFENDANTS
KSHB-TV AND SCRIPPS MEDIA, INC.




          Case 4:17-cv-00041-BP Document 218 Filed 10/09/18 Page 1 of 2
                           Respectfully submitted,

                           THE POPHAM LAW FIRM

                           By:/s/ Dennis E. Egan
                           DENNIS E. EGAN - MO #27449
                           712 Broadway, Suite 100
                           Kansas City, MO 64105
                           Telephone: (816) 221-2288
                           Telecopier: (816) 221-3999
                           degan@pophamlaw.com

                           THE MEYERS LAW FIRM, LC
                           Martin M. Meyers – MO #29524
                           503 One Main Plaza
                           4435 Main St.
                           Kansas City, MO 64111
                           Telephone:    (816) 444-8500
                           Telecopier: (816) 444-8508
                           mmeyers@meyerslaw.com


                           ATTORNEYS FOR PLAINTIFF




Case 4:17-cv-00041-BP Document 218 Filed 10/09/18 Page 2 of 2
